          Case 1:17-cv-07335-AT Document 40 Filed 03/26/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
FIRST MORTGAGE COMPANY, LLC,                                      DOC #: _________________
                                                                  DATE FILED: __3/26/2021___
                             Plaintiff,

              -against-                                                 17 Civ. 7335 (AT)

ELI GLOBAL, LLC,

                        Defendants.                                          ORDER
ANALISA TORRES, District Judge:

       In light of the Court’s order in CapLOC, LLC, et al. v. McCord, et al., Case No. 17 Civ.
5788 (S.D.N.Y. Jan. 14, 2021), ECF No. 284, the Clerk of Court is directed to terminate the
motions at ECF Nos. 25 and 28 in this action.

       SO ORDERED.

Dated: March 26, 2021
       New York, New York
